Title: To Thomas Jefferson from Henry Charles Carey, 4 June 1825
From: Carey, Henry Charles,Lea, Isaac
To: Jefferson, Thomas

Dr SirPhil.
June 4 1825By the mail with this, we send you the sheets of your excellent work.The book is just from the press & we take the liberty of sending in this loose  manner at the request of Count Vid who we fear has left you before this—If it should be so, you will please keep this copy If he should still be with you, we should be glad you would signify it to us & it will give us much pleasure to forward you a copy more worthy of being placed to your library—We are very Respy yr Ob StH C Carey & I Lea